COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §               No. 08-21-00076-CR
  TYRIC HARDY,
                                                   §                  Appeal from the
                     Appellant,
                                                   §                184th District Court
  v.
                                                   §              of Harris County, Texas
  THE STATE OF TEXAS,
                                                   §               (TC# 167070001010)
                     State.
                                                   §

                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due August 21, 2021.

As of the date of this order, no brief or motion for extension of time to file the brief has been

filed with this Court.

       It is therefore ORDERED that the trial court conduct a hearing to determine

whether Appellant wishes to continue the appeal and if Appellant has been deprived of effective

assistance of counsel. Further, the trial court shall forward its findings to the District Clerk of

Harris County, Texas, on or before October 4, 2021. The District Clerk shall prepare and forward

a supplemental clerk’s record containing the findings and forward the same to this Court on or

before October 14, 2021. Further, the transcription of the hearing shall be prepared, certified, and

filed with this Court on or before October 14, 2021.

       IT IS SO ORDERED this 14th day of September, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.